Exhibit Execution Version Fourth Amended And Restated Credit Agreement Dated As Of April 28, 2009 Among Linn Energy, LLC, As Borrower, BNP Paribas, As Administrative Agent, Royal Bank of Canada, As Syndication Agent, The Royal Bank of Scotland plc, Citibank, NA, Calyon, New York Branch and Barclays Bank plc, As Co-Documentation Agents and The Lenders Party Hereto Joint Lead Arrangers and Joint Book Runners BNP Paribas RBC Capital Markets Houston 3931255v.7 TABLE OF CONTENTS Page ARTICLE I Definitions and Accounting Matters Section 1.01 Terms Defined Above 2 Section 1.02 Certain Defined Terms 2 Section 1.03 Types of Loans and Borrowings 22 Section 1.04 Terms Generally 22 Section 1.05 Accounting Terms and Determinations; GAAP 23 ARTICLE II The Credits Section 2.01 Commitments 23 Section 2.02 Loans and Borrowings. 23 Section 2.03 Requests for Borrowings 25 Section 2.04 Interest Elections. 26 Section 2.05 Funding of Borrowings. 28 Section 2.06 Termination and Reduction of Aggregate Maximum Credit Amounts. 29 Section 2.07 Borrowing Base. 30 Section 2.08 Letters of Credit. 32 ARTICLE III Payments of Principal and Interest; Prepayments; Fees Section 3.01 Repayment of Loans 37 Section 3.02 Interest. 38 Section 3.03 Alternate Rate of Interest 39 Section 3.04 Prepayments. 39 Section 3.05 Fees. 41 ARTICLE IV Payments; Pro Rata Treatment; Sharing of Set-offs. Section 4.01 Payments Generally; Pro Rata Treatment; Sharing of Set-offs. 42 Section 4.02 Presumption of Payment by the Borrower 43 Section 4.03 Certain Deductions by the Administrative Agent 44 Section 4.04 Payments and Deductions to a Defaulting Lender. 44 ARTICLE V Increased Costs; Break Funding Payments; Taxes; Illegality Section 5.01 Increased Costs. 46 Section 5.02 Break Funding Payments 47 Section 5.03 Taxes. 48 i Credit Agreement Houston 3931255v.7 Section 5.04 Designation of Different Lending Office; Replacement of Lenders. 49 Section 5.05 Illegality 49 ARTICLE VI Conditions Precedent Section 6.01 Effective Date 50 Section 6.02 Each Credit Event 52 ARTICLE VII Representations and Warranties Section 7.01 Organization; Powers 53 Section 7.02 Authority; Enforceability 53 Section 7.03 Approvals; No Conflicts 53 Section 7.04 Financial Position; No Material Adverse Change. 54 Section 7.05 Litigation 54 Section 7.06 Environmental Matters 54 Section 7.07 Compliance with the Laws and Agreements; No Defaults. 55 Section 7.08 Investment Company Act 56 Section 7.09 Taxes 56 Section 7.10 ERISA 56 Section 7.11 Disclosure; No Material Misstatements 57 Section 7.12 Insurance 57 Section 7.13 Restriction on Liens 58 Section 7.14 Subsidiaries 58 Section 7.15 Location of Business and Offices 58 Section 7.16 Properties; Titles, Etc. 58 Section 7.17 Maintenance of Properties 59 Section 7.18 Gas Imbalances, Prepayments 60 Section 7.19 Marketing of Production 60 Section 7.20 Swap Agreements 60 Section 7.21 Use of Loans and Letters of Credit 60 Section 7.22 Solvency 60 ARTICLE VIII Affirmative Covenants Section 8.01 Financial Statements; Other Information 61 Section 8.02 Notices of Material Events 64 Section 8.03 Existence; Conduct of Business 64 Section 8.04 Payment of Obligations 65 Section 8.05 Performance of Obligations under Loan Documents 65 Section 8.06 Operation and Maintenance of Properties 65 Section 8.07 Insurance 66 Section 8.08 Books and Records; Inspection Rights 66 Section 8.09 Compliance with Laws 66 ii Credit Agreement Houston 3931255v.7 Section 8.10 Environmental Matters. 66 Section 8.11 Further Assurances. 67 Section 8.12 Reserve Reports. 68 Section 8.13 Title Information. 69 Section 8.14 Additional Collateral; Additional Guarantors. 70 Section 8.15 ERISA Compliance 70 Section 8.16 Marketing Activities 71 Section 8.17 Swap Agreements 71 Section 8.18 Clean Down Period 71 ARTICLE IX Negative Covenants Section 9.01 Financial Covenants. 72 Section 9.02 Debt 72 Section 9.03 Liens 73 Section 9.04 Dividends, Distributions and Redemptions. 74 Section 9.05 Investments, Loans and Advances 75 Section 9.06 Nature of Business 76 Section 9.07 Limitation on Leases 76 Section 9.08 Proceeds of Notes 77 Section 9.09 ERISA Compliance 77 Section 9.10 Sale or Discount of Receivables 77 Section 9.11 Mergers, Etc 77 Section 9.12 Sale of Properties 78 Section 9.13 Environmental Matters 78 Section 9.14 Transactions with Affiliates 78 Section 9.15 Subsidiaries 79 Section 9.16 Negative Pledge Agreements; Dividend Restrictions 79 Section 9.17 Gas Imbalances, Take-or-Pay or Other Prepayments 79 Section 9.18 Swap Agreements 79 Section 9.19 Tax Status as Partnership 80 ARTICLE X Events of Default; Remedies Section 10.01 Events of Default 80 Section 10.02 Remedies. 82 Section 10.03 Disposition of Proceeds 83 ARTICLE XI The Administrative Agent Section 11.01 Appointment; Powers 83 Section 11.02 Duties and Obligations of Administrative Agent 83 Section 11.03 Action by Agent 84 Section 11.04 Reliance by Agent 85 iii Credit Agreement Houston 3931255v.7 Section 11.05 Subagents 85 Section 11.06 Resignation or Removal of Agents 85 Section 11.07 Agents and Lenders 86 Section 11.08 No Reliance. 86 Section 11.09 Administrative Agent May File Proofs of Claim 87 Section 11.10 Authority of Administrative Agent to Release Collateral and Liens 87 Section 11.11 The Arrangers and the Agents 88 ARTICLE XII Miscellaneous Section 12.01 Notices. 88 Section 12.02 Waivers; Amendments. 89 Section 12.03 Expenses, Indemnity; Damage Waiver. 90 Section 12.04 Successors and Assigns. 93 Section 12.05 Survival; Revival; Reinstatement. 96 Section 12.06 Counterparts; Integration; Effectiveness. 96 Section 12.07 Severability 97 Section 12.08 Right of Setoff 97 Section 12.09 GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS. 97 Section 12.10 Headings 99 Section 12.11 Confidentiality 99 Section 12.12 Interest Rate Limitation 100 Section 12.13 EXCULPATION PROVISIONS 101 Section 12.14 Collateral Matters; Swap Agreements 101 Section 12.15 No Third Party Beneficiaries 101 Section 12.16 USA Patriot Act Notice 102 iv Credit Agreement Houston 3931255v.7 ANNEXES, EXHIBITS AND SCHEDULES Annex I List of Maximum Credit Amounts Exhibit A Form of Note Exhibit B Form of Compliance Certificate Exhibit C Security Instruments Exhibit D Form of Assignment and Assumption Exhibit E Form of Borrowing Request Exhibit F Form of Interest Election Request Exhibit G Reserve Report Certificate Schedule 7.05 Litigation Schedule 7.14 Subsidiaries and Partnerships Schedule 7.18 Gas Imbalances Schedule 7.19 Marketing Contracts Schedule 7.20 Swap Agreements v Credit Agreement Houston 3931255v.7 THIS FOURTH AMENDED AND RESTATED CREDIT AGREEMENT dated as of April 28, 2009, is among Linn Energy, LLC, a limited liability company duly formed and existing under the laws of the State of Delaware (the “Borrower”); each of the Lenders from time to time party hereto; BNP PARIBAS (in its individual capacity, “BNP Paribas”), as administrative agent for the Lenders (in such capacity, together with its successors in such capacity, the “Administrative Agent”); Royal Bank of Canada (in its individual capacity, “RBC”), as syndication agent for the Lenders (in such capacity, together with its successor in such capacity, the “Syndication Agent”), and The Royal Bank of Scotland plc, Citibank, NA, Calyon New York Branch and Barclays Bank plc, as co-documentation agents (in such capacities, together with their successors in such capacity, the “Co-Documentation Agents”) for the Lenders. R E C I T A L S A.The Borrower, the Administrative Agent and other financial institutions named and defined therein as lenders and agents entered into that certain Credit Agreement dated as of April13, 2005, as amended by the First Amendment, dated May 3, 2005, the Second Amendment dated August12, 2005, the Third Amendment dated October27, 2005 and the Fourth Amendment dated December19, B.The Borrower and the Administrative Agent amended and restated such Credit Agreement and entered into, with other financial institutions named and defined therein as lenders and agents, that certain Amended and Restated Credit Agreement dated as of April7, 2006 as amended by the First Amendment, dated May5, C.The Borrower, and the Administrative Agent amended and restated such Amended and Restated Credit Agreement, and entered into, with other financial institutions named and defined therein as lenders and agents, that certain Second Amended and Restated Credit Agreement, dated August1, 2006, as amended by the First Amendment, dated February1, 2007, the Second Amendment, dated June29, 2007 and the Third Amendment, dated July13, D.The Borrower, and the Administrative Agent amended and restated such Second Amended and Restated Credit Agreement, and are parties to that certain Third Amended and Restated Credit Agreement, dated August31, 2007, as amended by the First Amendment, dated November2, 2007, the Second Amendment, dated January31, 2008, the Third Amendment, dated June16, 2008 and the Fourth Amendment, dated August20, 2008 pursuant to which such lenders provided certain loans to and extensions of credit on behalf of the Borrower (as heretofore amended, modified or supplemented, the “Existing Credit Agreement”). E.The Borrower has requested the Lenders, and the Lenders have agreed, to amend and restate the Existing Credit Agreement, subject to the terms and conditions of this Agreement. F.Now, therefore, in consideration of the mutual covenants and agreements herein contained and of the loans, extensions of credit and commitments hereinafter referred to, the parties hereto agree as follows: Credit Agreement Houston 3931255v.7 1 ARTICLE I Definitions and Accounting Matters Section 1.01Terms Defined Above.As used in this Agreement, each term defined above has the meaning indicated above. Section 1.02Certain Defined Terms.As used in this Agreement, the following terms have the meanings specified below: “ABR”, when used in reference to any Loan or Borrowing, refers to whether such Loan, or the Loans comprising such Borrowing, are bearing interest at a rate determined by reference to the Alternate Base Rate. “Administrative Questionnaire” means an Administrative Questionnaire in a form supplied by the Administrative Agent. “Affected Loans” has the meaning assigned such term in Section 5.05. “Affiliate” means, with respect to a specified Person, another Person that directly, or indirectly through one or more intermediaries, Controls or is Controlled by or is under common Control with the Person specified. “Agent” means the Administrative Agent, the Syndication Agents, any Co-Documentation Agent or any combination of them as the context requires. “Aggregate Maximum Credit Amounts” at any time shall equal the sum of the Maximum Credit Amounts, as the same may be reduced or terminated pursuant to Section 2.06. “Agreement” means this Fourth Amended and Restated Credit Agreement as the same may from time to time be further amended, modified, supplemented or restated. “Alternate Base Rate” means, for any day, a rate per annum equal to the highest of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective Rate in effect on such day plus ½ of 1%, (c) the LIBO Rate for a one month Interest Period on such day (or if such day is not a Business Day, the immediately preceding Business Day) plus 1.50%, and (d) the Reference Bank Cost of Funds Rate on such day, provided that, in the context of this definition of Alternate Base Rate and for the avoidance of doubt, the LIBO Rate for any day shall be based on the rate as quoted at approximately 11:00 a.m. London time on such day to the Administrative Agent’s London office for dollar deposits of $5,000,000 having a one-month maturity.Any change in the Alternate Base Rate due to a change in the Prime Rate, the Federal Funds Effective Rate, the LIBO Rate or the Reference Bank Cost of Funds Effective Rate shall be effective from and including the effective date of such change in the Prime Rate, the Federal Funds Effective Rate the LIBO Rate or the
